1 Reported in 203 N.W. 610.
This is a companion case to Burns v. Van Buskirk, supra, page 48. A recovery from appellants of $19,161, paid to professional baseball and hockey players, is sought. The complaint alleges that this sum was withdrawn from the city treasury and paid to the players by direction of the city council, upon city orders signed by the mayor and clerk and paid by the treasurer. All concerned are charged with having known that their acts were illegal and that actions brought on account of similar illegal expenditures were pending.
The case is ruled by Burns v. Van Buskirk, and the order overruling the demurrer to the complaint is affirmed. *Page 54